DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 3, 20, the cancellation of claim 2 and the addition of claim 21.
Specification
The disclosure is objected to because of the following informalities:
The specification amendments filed 10/24/2022 are objected to as a “marked-up” copy was not submitted such that it is unclear which portions of the original specification have been changed.  
Appropriate correction is required.
Drawings
	The drawing filed 10/24/2022 is accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 11, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daiber et al. (US 2011/0182305) in view of DeCusatis et al. (US 2002/0176457).
With respect to claim 1, Daiber teaches a narrow linewidth external cavity laser (fig.2) comprising: a sealed housing ([0007]) having disposed thereon an optical interface (fig.1 #600) and an electrical interface (fig.1 at rear); an external resonant cavity (fig.2 #310) disposed in the sealed housing; and a gain chip (fig.2 #311) and a tunable wavelength selective component (fig.2 #316a/b) that are disposed in the external resonant cavity, wherein the electrical interface is configured to receive an electrical signal comprising a drive signal (claim 4, [0023], bias current necessarily received to produce light output), a wave selection signal ([0017-19], selection signal necessarily received to provide the taught Vernier tuning), a cavity length control signal ([0020], length control signal necessarily received to provide the adjustment of #317), , the drive signal is configured to drive the gain chip to emit a light beam, the light beam resonating in the external resonant cavity to produce a laser mode (at least 1 mode is inherently found in the laser output); the wave selection signal is configured to tune the wavelength selective component to select a wavelength ([0017-19], function of filtering elements); the cavity length control signal is configured to adjust an optical cavity length of the external resonant cavity so that the laser mode aligns with the wavelength selected by the wavelength selective component ([0020], if the mode was not aligned laser operation would not commence); the drive signal comprises a bias current applied to the gain chip ([0023], claim 4; necessary to provide output light). Daiber does not teach a dither control signal; the dither control signal is configured to control the optical cavity length of the external resonant cavity to produce dither by adjusting an optical length of the gain chip, in order to lock a center wavelength of an output light beam of the external cavity laser; and the dither control signal is superimposed on the bias current to adjust the bias current and thereby change the optical cavity length of the external resonant cavity to produce optical dither. DeCusatis teaches a dither control signal (fig.1 #22) which is superimposed on a bias signal (fig.1 #14) and input to a laser diode (fig.1 #12) in order to adjust a cavity length (inherent result of modulated input to laser) and allow for locking of the wavelength ([0032]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the device of Daiber to make use of a superimposed dither signal upon the bias input as taught by DeCusatis in order to provide an additional means of tuning and locking a desired wavelength (DeCusatis, [0032]) as desired by Daiber (abstract, [0020]).
With respect to claim 11, Daiber further teaches the sealed housing is smaller than or equal to 0.4 cm3 in volume ([0013]). Daiber further teaches additional small sizes are considered (abstract, [0013]) but does not specify 0.3cm3. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to reduce the size of the package of Daiber to be 0.3cm3 or less as Daiber has described the desire to utilize a small housing (abstract), considered small sizes ([0013]) and would enable the package to be used in small environments (see also MPEP 2144.04 IV A). 
With respect to claim 20, Daiber teaches an optical module, wherein the optical module comprises the external cavity laser of claim 1 (fig.1).
With respect to claim 21, Daiber further teaches a Monitor Photo Diode (MPD) disposed inside of the housing (fig.2 #402). Daiber does not teach the photodiode to be outside of the housing. Daiber further teaches additional small sizes are considered for the package (abstract, [0013]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to reduce the size of the package of Daiber by arranging the photodiode outside of the package as Daiber has described the desire to utilize a small housing (abstract), considered small sizes ([0013]) and would enable the package to be used in small environments (see also MPEP 2144.04 IV A and MPEP 2144.04 V  C).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daiber and DeCusatis in view of Tang et al. (US 2017/0187163).
With respect to claim 3, Daiber, as modified, teaches the device outlined above, including an actuator (fig.2 #317) and the external cavity laser having a first and second cavity surface (inherent for forming an external cavity laser). Daiber does not teach one of the first and second cavity surfaces of the external resonant cavity being positioned above the actuator, and the cavity length control signal is configured to control deformation of the actuator to change the position of the cavity surface on one of the first and second cavity surfaces positioned above the actuator and thereby change the optical cavity length of the external resonant cavity. Tang teaches an external cavity laser (fig.1) which includes an actuator (fig.2 #1) to change the position of a cavity surface of the laser (fig.1 #6) to change the path length/wavelength ([0044]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Daiber to make use of an actuator to move a cavity end surface of the laser as demonstrated by Tang in order to maintain the cavity length adjustment ability of #317 while being able to remove block #317 and thereby reduce the size of the package.
With respect to claim 7, Daiber teaches the actuator comprises mechanical movement ([0020]) but does not specify one of a piezoelectric component, a MEMS, or a linear motor. The Examiner takes Official notice that these types of mechanical actuators are well known in the art. The particular mechanical actuator used in Daiber does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the known mechanical actuator types of PZT, MEMS or a linear motor into the system of Daiber by an obvious engineering design choice allowing for selection of a desired movement means and control arrangement.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daiber and DeCusatis in view of Tang and Nguyen et al. (US 2005/0129073).
With respect to claim 4, Daiber, as modified, teaches the device outlined above, including the gain chip to have a cavity surface positioned thereon ([0016]) and disposed away from the wavelength selective component (fig.2 #316a/b). Daiber does not teach the gain chip is disposed on the actuator, and the cavity surface positioned above the actuator is the first cavity surface, which is formed by an end surface of the gain chip positioned above the actuator. Nguyen teaches an external cavity laser (title) which includes a gain chip with a cavity surface (fig.5b #310) which is moved to change the cavity length ([0045]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Daiber and Tang to move the gain chip to change the cavity length as demonstrated by Nguyen as Nguyen has demonstrated moving the gain chip is a suitable means to change the cavity length (see MPEP 2144.07).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daiber and DeCusatis in view of Tang and Oh (US 2014/0192827).
With respect to claim 5, Daiber, as modified, teaches the device outlined above, including a coupling lens (fig.2 #314 or 315 or 500), the coupling lens being positioned along an output optical path of the external resonant cavity (fig.2), wherein the coupling lens comprises a flat surface near the external resonant cavity and a spherical or aspherical surface away from the external resonant cavity (fig.2 #315). Daiber does not teach the coupling lens is disposed on the actuator, and the cavity surface positioned above the actuator is the second cavity surface serving as an output cavity surface of the external resonant cavity, and the cavity surface is formed by the flat surface of the coupling lens. Oh teaches an external cavity diode laser (fig.7) which includes a lens (fig.7 #340) with a flat surface with a cavity surface mirror disposed thereon (fig.7 #342). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Daiber and Tang to provide a flat side to one of the lenses, apply a coating thereto (as taught by Oh) and actuate the lens (as Tang has taught actuation of a cavity surface) as a suitable means for providing a cavity end surface to actuate and thereby change the cavity length (see MPEP 2144.07).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daiber and DeCusatis in view of Tang and Kawakita et al. (US 2019/0363505)
With respect to claim 6, Daiber, as modified, teaches the device outlined above including an isolator positioned along the output optical path of the external resonant cavity and including a flat surface (fig.2 #314). Daiber does not teach wherein the isolator is disposed on the actuator, and the cavity surface positioned above the actuator is the second cavity surface serving as an output cavity surface of the external resonant cavity, and the cavity surface is formed by a flat surface of the isolator near the external resonant cavity. Kawakita teaches an external cavity diode laser (fig.6) which includes an isolator with a flat surface (fig.6 #8) and which has a mirror forming a cavity surface (fig.6 #406a). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Daiber and Tang to provide apply a coating to the isolator providing a cavity surface (as taught by Kawakita) and actuate the isolator (as Tang has taught actuation of a cavity surface) as a suitable means for providing a cavity end surface to actuate and thereby change the cavity length (see MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828